Name: 83/51/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the United Kingdom in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-12

 Avis juridique important|31983D005183/51/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the United Kingdom in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the English text is authentic) Official Journal L 040 , 12/02/1983 P. 0063 - 0065*****COMMISSION DECISION of 14 January 1983 on the clearance of the accounts presented by the United Kingdom in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the English text is authentic) (83/51/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee; Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas the United Kingdom has transmitted to the Commission the documents required to clear the accounts for 1977; whereas the latter has carried out on-the-spot inspection as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), provides that the Decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Fund, Guarantee Section, and also the determination of the amount of the Community's financial resources still available in each Member State; Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to non-member countries and intervention intended to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared amounting to £ +925 580,58 satisfies the requirements of these provisions and therefore can also be financed; whereas the Member State has been fully informed of this correction and has been able to give its views thereon; Whereas under Council Regulation (EEC) No 1078/77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds (4), as last amended by Regulation (EEC) No 1365/80 (5), 60 % of expenditure on those measures is borne by the Guarantee Section of the EAGGF and 40 % by the Guidance Section; whereas the said measures count as intervention within the meaning of Article 3 of Regulation (EEC) No 729/70 and constitute a common measure within the meaning of Article 6 (1) of that Regulation; whereas it is therefore necessary to include Guidance Section expenditure when clearing the accounts in respect of expenditure financed by the EAGGF, HAS ADOPTED THIS DECISION: Article 1 1. The expenditure by the United Kingdom recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, in respect of the 1977 financial year amounts, in accordance with Annex I, to £ 148 396 069,29. 2. The expenditure recognized as chargeable to the EAGGF pursuant to Regulation (EEC) No 1078/77 amounts, in accordance with Annex II, to £ 499 926,28. Article 2 The financial resources available an the end of 1977 amount, in accordance with Annex I, to £ 7 226 038,92, and in accordance with Annex II, to £ 1 625 075,42. Article 3 This Decision is addressed to the United Kingdom. Done at Brussels, 14 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 367, 31. 12. 1980, p. 87. (3) OJ No L 186, 16. 8. 1972, p. 1. (4) OJ No L 131, 26. 5. 1977, p. 1. (5) OJ No L 140, 5. 6. 1980, p. 18. ANNEX I Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1977 1.2,3 // // ( £) // 1.2.3 // 1. Funds available after clearance of the accounts for 1976 // // 3 580 311,91 // 2. Advances received for 1977 // // 152 041 796,30 // 3. Total funds available to cover expenditure for 1977 // // 155 622 108,21 // 4. Expenditure recognized for 1977 (1): // // // (a) Expenditure declared // 147 470 488,71 // // (b) Expenditure not recognized: // + 925 580,58 // // - of which elimination of reserves for 1976 // - // // - of which definitive decision deferred to 1978 // - // // (c) Expenditure recognized // // 148 396 069,29 // 5. Funds available after clearance of the accounts for 1977 // // 7 226 038,92 (1) Excluding expenditure on measures under Regulation (EEC) No 1078/77. ANNEX II Clearance of the accounts concerning the expenditure financed by the EAGGF under Regulation (EEC) No 1078/77 for 1977 1.2,3 // // ( £) // 1.2.3 // 1. Advances received for 1977 // // 2 125 001,70 // 2. Expenditure incurred in 1977 chargeable to the EAGGF // // 499 926,28 // of which: // // // (a) Guarantee Section // 499 926,28 // // (b) Guidance Section (1) // - // // 3. Funds available after clearance of the accounts for 1977 // // 1 625 075,42 (1) The clearance of the accounts for that part of the expenditure chargeable to the Guidance Section has already been made by Commission Decision 79/151/EEC of 21 December 1978.